Citation Nr: 1027771	
Decision Date: 07/26/10    Archive Date: 08/10/10

DOCKET NO.  06-27 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for prostatitis, to include 
as a result of exposure to herbicides.  

2.  Entitlement to service connection for bladder discomfort with 
dribbling, to include as a result of exposure to herbicides.

3.  Entitlement to service connection for decreased sex drive, to 
include as a result of exposure to herbicides.

4.  Entitlement to service connection for a skin disorder, to 
include as a result of exposure to herbicides.

5.  Entitlement to service connection for hypertension, to 
include as a result of exposure to herbicides.

6.  Entitlement to service connection for right ear hearing loss, 
to include as a result of exposure to herbicides.

7.  Entitlement to benefits for birth defects of the Veteran's 
son, P.S., to include as a result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active service from February 1966 to February 
1968.  Service personnel records show that he served in the 
Republic of Vietnam from October 1966 to November 1967.   

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from March 2006, March 2007, and August 2008 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.  

The Veteran testified before a Decision Review Officer at the 
Regional Office in January 2008.  A transcript of that proceeding 
is associated with the claims file.  The Veteran indicated on his 
August 2006 and January 2008 VA Form 9s that he wished to testify 
at a Board hearing.  In May 2010 correspondence, he withdrew the 
hearing request.
A review of the record shows that, by rating decision dated in 
August 2008, the RO denied service connection for right ear 
hearing loss and hypertension.  The Veteran disagreed with this 
decision in September 2008 and the RO issued a statement of the 
case in November 2008.  While the Veteran did not submit a VA 
Form 9 with regard to the November 2008 statement of the case the 
Board has construed a March 2009 statement from the Veteran 
referencing his hearing loss and hypertension as a substantive 
appeal.  As such, these issues are properly before the Board.    

The issues of entitlement to service connection for warts 
in the genital area and numbness in three fingers and left 
hand have been raised by the record, but have not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over them, 
and they are referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for a skin 
disorder and right ear hearing loss are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during the 
Vietnam Era.

2.  There is no evidence of prostatitis, a bladder disorder, or 
decreased sex drive in service and no competent medical evidence 
linking the Veteran's current prostatitis, complaints of a 
bladder disorder, and/or decreased sex drive with his period of 
service to include his presumed exposure to herbicides.

3.  There is no evidence of hypertension during military service 
or within one year of military service and no competent medical 
evidence linking the Veteran's current hypertension with his 
period of service to include his presumed exposure to herbicides.

4.  The Veteran's son, P.S., does not have a form or 
manifestation of spina bifida.


CONCLUSIONS OF LAW

1.  Service connection for prostatitis is not established.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.309 (2009).

2.  Service connection for bladder discomfort with dribbling is 
not established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.309 (2009).

3.  Service connection for decreased sex drive is not 
established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.309 (2009).

4.  Service connection for hypertension is not established.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307 
(2009).

5.  The claim for entitlement to benefits for birth defects of 
the Veteran's son, P.S., is without legal merit. 38 U.S.C.A. §§ 
1802, 1805, 5107 (West 2002); 38 C.F.R. § 3.814(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that his prostatitis, bladder discomfort 
with dribbling, decreased sex drive, and hypertension are related 
to his service with the United States Marine Corps from February 
1966 to February 1968.  Specifically, he contends that he was 
exposed to Agent Orange while in service which has resulted in 
the claimed disabilities.  He also contends that exposure to 
herbicides caused his son, P.S., to be born with birth defects.      



Legal Criteria

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303(a).  In order to prevail on the issue of 
service connection there must be competent evidence of a current 
disability; medical evidence, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease or 
injury; and competent evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).  

In addition, certain chronic diseases such as hypertension may be 
presumed to have been incurred during service if they become 
disabling to a compensable degree within one year of separation 
from active duty.  38 C.F.R.  §§ 3.307, 3.309.  Disorders 
diagnosed more than one year after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in service.  
38 C.F.R. § 3.303(d).  

The governing law provides that a "veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975 shall be presumed to have been exposed 
during such service to an herbicide agent . . . unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service." 38 U.S.C.A. § 
1116(f).  Furthermore, VA regulations provide that, if a veteran 
was exposed to an herbicide agent during active service, 
presumptive service connection is warranted for the following 
disorders: chloracne or other acneform disease consistent with 
chloracne; Type II diabetes mellitus; Hodgkin's disease; multiple 
myeloma; Non- Hodgkin's lymphoma; acute and subacute peripheral 
neuropathy; porphyria cutanea tarda; prostate cancer; respiratory 
cancers (cancer of the lung, bronchus, larynx, or trachea); and, 
soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  
Chronic leukocytic leukemia was added to this list of presumptive 
diseases in October 2003.  68 Fed. Reg. 59540 (Oct. 16, 2003).  

1.	 Prostatitis/Bladder Discomfort/Decreased Sex Drive

The Veteran's service treatment records are negative for a 
disorder of the prostate, bladder, and/or decreased sex drive 
during military service.  Significantly, the January 1968 
separation examination shows a normal "anus and rectum."      

The earliest evidence of a prostate disorder is a private 
treatment record dated in September 1988.  This report shows an 
enlarged prostate.  Subsequent private and VA treatment records 
dated through March 2009 show several impressions of chronic 
prostatitis.  There is no evidence of diagnosis of prostate 
cancer.  

The earliest evidence of bladder discomfort is a private 
treatment record dated in February 1995.  The February 1995 note 
shows complaints of left lower quadrant abdominal pain and a 
colonoscopy was performed in March 1995 which was reportedly 
normal but also showed internal hemorrhoids.  The Veteran has not 
been diagnosed with a bladder disorder other than internal 
hemorrhoids.  

The earliest report of erectile problems is a private treatment 
report dated in January 2000 which notes a history of blood in 
the Veteran's semen.  In a subsequent letter from the Veteran to 
his private physician dated in April 2002 the Veteran complained 
of a lack of semen upon sexual climax.  This letter notes that 
the Veteran had been prescribed Proscar and Cardura for prostate 
problems.  Also, in a December 2006 statement from the Veteran's 
wife she wrote that it had been over ten years since she and the 
Veteran engaged in sexual intercourse.  She also indicated that 
medication to correct this problem was not effective.    

The Board finds that the preponderance of the evidence is against 
service connection for prostatitis, a bladder disorder, and 
decreased sex drive on a presumptive basis.  Though the Veteran 
served in the Republic of Vietnam during the Vietnam War and is 
therefore presumed to have been exposed to Agent Orange during 
service, the Board observes that the Veteran has not been 
diagnosed with prostate cancer or any other disorder of the 
prostate, bladder, or genitalia for which a presumption based on 
herbicide exposure is warranted under section 3.309(e).  

The claim is also denied on a direct basis.  First, there is no 
evidence of a prostate disorder, a bladder disorder, or decreased 
sex drive during military service.  As above, the January 1968 
separation examination showed a normal "anus and rectum."  
Furthermore, there is no record of prostatitis until September 
1988, approximately 20 years after service, no complaints of a 
bladder disorder until February 1995, approximately 27 years 
after service, and no complaints of decreased sex drive until 
April 2002, approximately 34 years after military service.  Such 
a lapse of time is a factor for consideration in deciding a 
service connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 
(Fed. Cir. 2000).  

It is acknowledged that the Veteran is competent to give evidence 
about his observable symptomatology.  Layno v. Brown, 6 Vet. App. 
465 (1994).  It is further acknowledged that lay evidence 
concerning continuity of symptoms after service, if credible, is 
ultimately competent, regardless of the lack of contemporaneous 
medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006).  Here, however, any statements as to continuous prostate, 
bladder, or erectile symptoms are not found to be persuasive in 
light of the fact that the Veteran denied problems upon 
separation and did not raise a claim until over three decades 
following discharge.  For these reasons, continuity of 
symptomatology has not here been established, either through the 
competent evidence or through the Veteran's statements and 
testimony.  Moreover, there is no medical evidence in the record 
that links the Veteran's current prostatitis, bladder problems to 
include internal hemorrhoids, or erectile dysfunction to an 
incident of the Veteran's active military service to include his 
presumed exposure to herbicides.

Accordingly, for the reasons stated above, the Board finds that 
the preponderance of the evidence is against the claim for 
service connection for prostatitis, a bladder disorder, and 
decreased sex drive.  As the evidence is not in relative 
equipoise, the benefit of the doubt rule does not apply.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.



2.	Hypertension

Hypertension must be confirmed by readings taken two or more 
times on at least three different days.  The term hypertension 
means that the diastolic blood pressure is predominantly 90 mm. 
or greater, and isolated systolic hypertension means that the 
systolic blood pressure is predominantly 160 mm. or greater with 
a diastolic blood pressure of less than 90 mm.  38 C.F.R. § 4.104 
Note(1) to Diagnostic Code 7101.

The Veteran's service treatment records are negative for 
hypertension during military service.  Significantly, the January 
1968 separation examination shows a normal "heart" and notes a 
blood pressure reading of 126/84.  

The earliest evidence of elevated blood pressure is a private 
treatment report dated in September 1999 showing a blood pressure 
reading of 142/98.  A January 2001 private treatment report shows 
an impression of high blood pressure, controlled.  VA treatment 
records show an impression of hypertension as early as July 2005.   

The Board finds that the preponderance of the evidence is against 
service connection for hypertension on a presumptive basis.  
Though the Veteran served in the Republic of Vietnam during the 
Vietnam War and is therefore presumed to have been exposed to 
Agent Orange during service, the Board observes that hypertension 
is not a disorder for which a presumption based on herbicide 
exposure is warranted under section 3.309(e).  Also, there is no 
evidence of hypertension within one year after military service.  
The earliest evidence of elevated blood pressure is dated in 
September 1999 and the first impression of hypertension is dated 
in July 2005.    

The claim is also denied on a direct basis.  First, there is no 
evidence of hypertension during military service.  As above, the 
January 1968 separation examination showed a normal "heart" and 
notes a blood pressure reading of 126/84.  Furthermore, there is 
no record of elevated blood pressure until September 1999, 
approximately 31 years after service.  Such a lapse of time is a 
factor for consideration in deciding a service connection claim.  
Maxson, 230 F.3rd at 1333.  

Also, any statements as to continuous hypertension since military 
service are not found to be persuasive in light of the fact that 
the Veteran had a normal blood pressure reading upon separation 
and did not raise a claim until over three decades following 
discharge.  For these reasons, continuity of symptomatology has 
not here been established, either through the competent evidence 
or through the Veteran's statements and testimony.  Moreover, 
there is no medical evidence in the record that links the 
Veteran's current hypertension to an incident of the Veteran's 
active military service to include his presumed exposure to 
herbicides.

Accordingly, for the reasons stated above, the Board finds that 
the preponderance of the evidence is against the claim for 
service connection for hypertension.  As the evidence is not in 
relative equipoise, the benefit of the doubt rule does not apply.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

      3.  Birth Defects

The Veteran contends that he was exposed to herbicides while 
serving in Vietnam which caused his son, P.S., to be born with 
birth defects.  VA has established benefits to compensate for 
disabilities caused by exposure of service members to Agent 
Orange, or other herbicides containing dioxin.  See, e.g., 38 
U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).  VA presumes that 
veterans who served on active duty in the Republic of Vietnam 
during the period from January 9, 1962 to May 7, 1975, were 
exposed during such service to an herbicide agent.  38 C.F.R. 
§ 3.307(a)(6)(iii).  In response to evidence of increased 
incidence of spina bifida in the children of service members 
exposed to herbicides in Vietnam, benefits were established for 
such children. VA will pay a monthly allowance to any child of a 
Vietnam veteran for any disability resulting from spina bifida 
suffered by such child.  38 U.S.C.A. § 1805; 38 C.F.R. § 3.814.  
"Spina bifida" means any form and manifestation of spina bifida 
except spina bifida occulta.  38 U.S.C.A. § 1802; 38 C.F.R. § 
3.814(c)(3).  The Board notes that spina bifida is the only birth 
defect that warrants the award of monetary benefits based on the 
herbicide exposure of the veteran as a father of that child.  
Jones v. Principi, 16 Vet. App. 219 (2002).

In this case, the record shows that the Veteran served in 
Vietnam, and he consequently is presumed to have been exposed to 
herbicides during that service.  The dispositive issue on appeal 
concerns whether the Veteran's son has a form or manifestation of 
spina bifida.  A review of the claims folders reveals that the 
Veteran's son was born without any permanent teeth and suffers 
from scoliosis.  
There is no evidence in the record that the Veteran's son 
currently has a diagnosis of spina bifida.

The Veteran essentially contends that his son's health problems 
are birth defects attributable to the Veteran's service in the 
Republic of Vietnam.  Even assuming the truth of this assertion 
for the purpose of this decision, neither missing permanent teeth 
or scoliosis are contemplated by the provisions of 38 U.S.C.A. 
§ 1802.  The facts as alleged by the Veteran do not suggest that 
his son has a form or manifestation of spina bifida within the 
meaning of 38 U.S.C.A. § 1802.  Accordingly, the Veteran's claim 
of entitlement to benefits for birth defects of the Veteran's 
son, P.S., lacks legal merit and must be denied as a matter of 
law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With regard to the birth defect issue, such notice is not 
required because the issue presented involves a claim that cannot 
be substantiated as a matter of law.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (where the law and not the evidence 
is dispositive the Board should deny the claim on the ground of 
the lack of legal merit or the lack of entitlement under the 
law); VAOPGCPREC 5-2004 (VA is not required to provide notice of 
the information and evidence necessary to substantiate a claim 
where that claim cannot be substantiated because there is no 
legal basis for the claim or because undisputed facts render the 
claimant ineligible for the claimed benefit).  

With regard to the remaining issues, substantially compliant 
notice was sent in October 2005, October 2006, and February 2008 
letters and the claim was readjudicated in a January 2010 
supplemental statement of the case.  Mayfield, 444 F.3d at 1333.  
Moreover, the record shows that the appellant was represented by 
a Veteran's Service Organization and its counsel throughout the 
adjudication of the claims.  Overton v. Nicholson, 20 Vet. App. 
427 (2006).  

VA has obtained service treatment records, assisted the appellant 
in obtaining evidence, and afforded the appellant the opportunity 
to give testimony before the Board although he declined to do so.  
All known and available records relevant to the issues on appeal 
have been obtained and associated with the appellant's claims 
file; and the appellant has not contended otherwise.  

The Veteran has not been given a VA examination in connection 
with the claims of service connection.  VA need not conduct an 
examination with respect to the service connection claims decided 
herein because the information and evidence of record contains 
sufficient competent medical evidence to decide the claim.  There 
is no competent evidence that suggests a causal link between the 
claimed disorders and any incident of active duty or that the 
conditions may be associated with the Veteran's service.  Indeed, 
in view of the 20 to 30 year gap between the claimed disorders 
and active duty, relating these disorders to the Veteran's 
military service would be entirely speculative. Therefore, there 
is no duty to provide an examination or a medical opinion.  38 
C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.


ORDER

Service connection for prostatitis is denied.  

Service connection for bladder discomfort with dribbling is 
denied.  

Service connection for decreased sex drive is denied.  

Service connection for hypertension is denied.  

Benefits for birth defects of the Veteran's son, P.S., are 
denied.


REMAND

The Veteran's service treatment records are negative for a skin 
disorder and the January 1968 separation examination shows normal 
skin.  However, private treatment records show a skin disorder as 
early as March 1993.  Furthermore, in a November 2007 statement 
Dr. M.E.M., the Veteran's private physician, noted that the 
Veteran had been treated for eczema and acneiform eruptions on 
the face and neck compatible with chloracne.  Dr. M.E.M. also 
wrote that these conditions can be caused, precipitated, or 
exacerbated by past exposure to Agent Orange.  In a subsequent 
January 2008 statement, Dr. M.E.M. wrote that the Veteran has 
documented skin cancer which had been removed from his body.  
This, according to Dr. M.E.M. can be caused by Agent Orange 
exposure in Vietnam.  

Given the above, a VA skin examination should be afforded on 
remand to determine the extent and etiology of the claimed 
condition.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
Medical expertise informed by full review of the history and 
appropriate testing and examination is required.

Also, a review of the record shows that the Veteran was afforded 
a VA audiological examination regarding his claimed hearing loss 
in March 2009, subsequent to the November 2008 statement of the 
case regarding the issue of entitlement to service connection for 
right ear hearing loss.  The Board also notes that the RO has not 
had a chance to review the March 2009 VA audiological examination 
with respect to the right ear hearing loss issue and further 
notes that a waiver of RO review has not been received in 
conjunction with this evidence.  Accordingly, this issue must be 
remanded to the RO so that the RO may consider the claim in light 
of the evidence received subsequent to the November 2008 
statement of the case.  See generally See Disabled American 
Veterans et. al. v. Secretary of Veterans Affairs (DAV), 327 F.3d 
1339 (Fed. Cir. 2003) (the Board may not consider additional 
evidence without having to remand the case to the agency of 
original jurisdiction (AOJ) for initial consideration and without 
having to obtain the appellant's waiver); 38 C.F.R. § 20.1304(c).

In light of the foregoing, this case must be remanded for further 
development, as outlined above.  The Board regrets the additional 
delay in this appeal by issuing this remand, but this process is 
necessary to ensure that there is a complete record upon which to 
decide the Veteran's claim so that he is afforded every possible 
consideration.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an appropriate 
VA examination to determine the nature, 
extent and etiology of the claimed skin 
disorder.  All diagnostic tests and studies 
indicated by the examiner should be 
performed.  

The claims folder must be made available to 
the examiner for review prior to the 
examination.  The examiner's attention is 
specifically directed to the following:  
the Veteran's January 1968 separation 
examination showing normal skin, private 
treatment records showing treatment for 
skin disorders dated from March 1993 to 
December 2007, and Dr. M.E.M.'s November 
2007 and January 2008 statements noting 
that the Veteran's skin disorders are 
similar to chloracne, a presumptive 
disorder under 38 C.F.R. § 3.309(e) and 
relating the Veteran's skin disorders to 
herbicide exposure during military service.  

Based on the examination and review of the 
record, the examiner must answer the 
following question:

Is it at least as likely as not (50 
percent or greater probability) that any 
currently diagnosed skin disorder is 
causally related to the Veteran's military 
service from February 1966 to February 1968 
to include his presumed exposure to 
herbicides?

A complete rationale should be provided for 
any opinion expressed.  

2.  Review the record and ensure that the 
above action has been completed.  When the 
AMC/RO is satisfied that the record is 
complete the claim should be readjudicated.  
If any benefit sought on appeal remains 
denied, furnish the Veteran and his 
representative with a Supplemental 
Statement of the Case (SSOC) and allow the 
Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
ROBERT E. O'BRIEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


